                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

YOYA’S MARKET and
ALMA VILLEZCAS, as manager,

             Plaintiff,
v.                                                            CV No. 19-910 JAP/CG

UNITED STATES OF AMERICA,

             Defendant.

                          ORDER SETTING BRIEFING SCHEDULE

     THIS MATTER is before the Court for scheduling. IT IS HEREBY ORDERED that:

     (1)     Plaintiff shall file a Motion challenging the Administrative Agency’s decision
             with Supporting Memorandum on or before June 1, 2020;

     (2)     Defendant shall file a Response on or before July 1, 2020;

     (3)     Plaintiff may file a Reply on or before July 15, 2020;

     (4)     All supporting memoranda filed pursuant to this Order shall cite ONLY the
             relevant portions of record in support of assertions of fact and shall cite
             authority in support of propositions of law; and

     (5)     All requests for extensions of time altering the deadlines set in this
             Order shall be made through a motion to the Court. If the parties concur
             in seeking an extension of time, they shall submit a stipulated proposed
             order to the Court for approval.



                                  _________________________________
                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
